[Cite as In re T.S., 2021-Ohio-2034.]

                                COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA


IN RE T.S.                                   :
                                             :              No. 110015
A Minor Child                                :
                                             :
[Appeal by M.S., Father]                     :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: June 17, 2021


             Civil Appeal from the Cuyahoga County Court of Common Pleas
                                    Juvenile Division
                                 Case No. AD-17907163


                                        Appearances:

                 Kelly M. Zacharias, for appellant.

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Joseph C. Young, Assistant Prosecuting
                 Attorney, for appellee Cuyahoga County Division of
                 Children and Family Services.


EMANUELLA D. GROVES, J.:

                  Appellant-Father, M.S. (“Father”), appeals from the judgment of the

juvenile court awarding permanent custody of his daughter, T.S. (d.o.b.

February 12, 2011), to the Cuyahoga County Division of Children and Family
Services (“CCDCFS” or “the agency”). For the reasons set forth below, we affirm the

decision awarding permanent custody to the agency.1

                                   Procedural History

              On November 15, 2016, CCDCFS filed a complaint and a motion for

predispositional temporary custody alleging that T.S.’s brother Te.S. (d.o.b.

March 11, 2014) was abused and neglected and that T.S., her sister T.W. (d.o.b.

November 10, 2006), and brother Ty.S. (d.o.b. September 21, 2007) were neglected

and dependent. The complaint alleged that on November 7, 2016, Te.S. suffered

second-degree burns from scalding water on his legs and chest. The complaint also

alleged that Mother’s explanation of the incident was inconsistent with the nature

and severity of Te.S.’s injuries. It alleged that Mother failed to provide immediate

medical care because mother waited until the next day to take Te.S. to the hospital.

The complaint also alleged that Mother did not have stable housing. As to Father,

the complaint alleged that he had established paternity for T.S. and was the alleged

father of Te.S. but had not established paternity. The complaint alleged that Father

had failed to support, visit, or communicate with either child consistently.

              The children were placed in predispositional temporary custody of the

agency on December 1, 2016. The original complaint was not able to be resolved

within the statutory 90-day time frame under R.C. 2151.28(B)(3).                   CCDCFS

dismissed that complaint and refiled it on February 10, 2017. The predispositional



      1 Mother has also appealed this decision.   She is not a party to this appeal, however,
and will therefore only be minimally discussed.
placements with the agency for the children continued effective February 15, 2017.

The second complaint could not be resolved within the 90-day timeframe and was

also dismissed.

               On May 5, 2017, CCDCFS refiled the complaint, which is the

underlying case in this appeal. In addition to the aforementioned allegations, the

complaint noted that Mother had pled guilty to a felony charge of attempted child

endangering. This plea took place on April 5, 2017. On May 8, 2017, the court

granted the agency’s motion for predispositional temporary custody finding that it

was in the best interest of the children to be placed in the custody of the agency.

               A combined adjudicatory and dispositional hearing was held on

July 31, 2017. The assigned social worker, Ashley Brown, testified that she had been

informed that the Father had been recently released from prison and was residing

in a homeless shelter at 2100 Lakeside Avenue, Cleveland, Ohio. She made attempts

to locate him there but was not successful. Father did not attend the hearing.

              T.S., Ty.S., and T.W. were adjudicated neglected and dependent and

placed in the temporary custody of the agency. Te.S. was adjudicated abused and

neglected and placed in the temporary custody of the agency.

               Mother was able to make progress on the case plan. On

November 27, 2017, the juvenile court returned legal custody to Mother with an

order of protective supervision.
               After the children returned home, the family experienced some

homelessness. T.S. displayed some behavioral and mental health issues at school.

Father was not active in the case at this time.

               On May 21, 2018, the agency filed a motion to withdraw its motion to

terminate protective services and filed a motion to extend protective services.

               On August 20, 2018, the agency filed a motion to modify protective

supervision back to temporary custody and a motion for predispositional temporary

custody. Mother had ceased following case plan objectives. Father was still not

involved in the case. The children were placed in predispositional temporary

custody on August 28, 2018. Helen Rhynard, Guardian ad Litem (“GAL” or

“Rhynard”) filed a report supporting temporary custody to the agency. The children

were placed with, D.E., a maternal aunt initially. On November 21, 2018, two years

after the initial incident, Father entered the case by filing a motion for legal custody

of T.S. The agency determined that Father did not have a residence and was residing

in a homeless shelter. He did provide the paternal grandmother’s information to

the agency, but she was unable to be a placement for T.S.

               On January 28, 2019, the court held a disposition review hearing.

Father’s attorney was present for that hearing but represented that she had not had

contact with Father since she filed the motion for legal custody in November. She

also indicated that he had not contacted her since that time, and the contact

information she had for him was no longer good. As a result of those factors, the

motion was withdrawn.
              The court proceeded with the agency’s motion for temporary custody.

The social worker indicated that the children had to be removed from maternal aunt

D.E.’s custody due to substance abuse issues and lack of supervision. The juvenile

court granted the agency’s motion for temporary custody.

              As of May 2019, Father had become active in the case. Mother had

agreed to share her visitation time with him. He was given a case plan objective of

being able to provide for T.S.’s basic needs. Substance abuse was identified as an

issue for him and addressing it was part of his case plan.

              On June 21, 2019, the agency filed a motion to modify temporary

custody of the children to permanent custody. In the supporting brief, CCDCFS

stated that a case plan had been approved by the juvenile court, that noted that

Father had recently expressed interest and engaged in services; however, he did not

have safe and stable housing for his child and continued to reside in a homeless

shelter. The majority of the motion addressed Mother’s issues.

              On June 17, 2020, Father filed a motion for legal custody of T.S. After

a dispositional hearing on September 3, 2020, the juvenile court terminated

Mother’s and Father’s parental rights and committed the children to the permanent

custody of CCDCFS.

                             Dispositional Hearing

              At the dispositional hearing, CCDCFS presented the testimony of

social worker, Christopher Walters (“Walters”), who was assigned to the case in

January 2019. CCDCFS also presented the testimony of Willisa Sharp (“Sharp”) and
Angela Quinn (“Quinn”) who respectively, actively supervised the visits, and

supervised the space where visits were held.

               Sharp’s responsibility was to supervise Mother’s visits, so she did not

particularly pay attention to Father’s visits. She believed he attended all but one

visit and Father and daughter seemed bonded and happy. Quinn testified that she

did not actively supervise visits, but there were a few situations that stood out, one

being a conflict between Mother and Father that ended up requiring staff to separate

them. Quinn disagreed with Sharp’s testimony, indicating that Father did not attend

all of the visits, that they saw Mother more often than Father. Quinn indicated that

the only real issue they had with Father was that he came to the visits under the

influence and had to be reminded more than once not to do so.

               Walters testified he became the caseworker in January 2019. At that

time, Father’s case plan objectives were to be able to meet the basic needs of his child

and address substance abuse issues through treatment.

               When Walters was first assigned to the case, Mother was adamant

that she did not want to engage in services. Father indicated that he engaged in

services at Recovery Resources and provided Walters with an assessment from

December 2019, but never followed up with a certificate of completion. As Father

subsequently came to the visits under the influence, Walters believed Father was not

seriously trying to address his substance abuse issues. Father also failed to provide

proof of employment. While Father texted the Walters, what appeared to be pay

stubs, they were not sufficient for him to verify Father’s employment.
               Walters testified that CCDCFS attempted to identify appropriate

relatives, who might provide care for the children. Several relative placements had

been attempted earlier in the case and failed. Consideration was given to the

paternal grandmother; however, it was ultimately determined she could not take

custody.

               The GAL was sworn in to give an oral report. Rhynard testified that

she had been assigned to the case since then. She had not had much contact with

Father. During the pendency of the case Father has consistently lived in a homeless

shelter, continues to have substance abuse issues, and has not engaged in services

that she is aware of. She testified that Father does visit, but she does not believe he

is in a position to take custody of his daughter.

               Rhynard noted that the children have developed significant

behavioral and mental health issues over the course of this case. Rhynard testified

that she does not believe either parent can address the needs of the children within

a reasonable time as neither parent has addressed their own issues. In her written

report, Rhynard indicated no appropriate relatives were available.

               Following the hearing, the juvenile court granted CCDCFS’s motion

for permanent custody of the children.

               Father now appeals, assigning the following errors for our review:

                           Assignment of Error No. 12



      2 Although Father’s assignment of error references “children,” his appeal solely
addresses his daughter, T.S., and not the other children.
      Permanent Custody of the children was against the manifest weight of
      the evidence.

                         Assignment of Error No. 2
      The Court erred in granting permanent custody because the matter
      should have been continued due to the COVID 19 pandemic.

               In his first assignment of error, Father argues that the decision to

grant permanent custody was against the manifest weight of the evidence.

Specifically, he argues that 1) he met his case plan objectives, 2) the agency failed to

assist him in achieving or failed to verify his completion of case plan objectives, and

that 3) the juvenile court erred in finding it was in the best interest of the child to

grant permanent custody.

               It is well established that a parent has a fundamental right to raise

and care for his or her child. In re L.M., 8th Dist. Cuyahoga No. 106072, 2018-Ohio-

963, citing In re. C.F., 113 Ohio St.3d 73, 2007-Ohio-1104, 862 N.E.2d 816, ¶ 28; In

re K.H., 119 Ohio St.3d 538, 2008-Ohio-4825, 895 N.E.2d 809, ¶ 40. Termination

of parental rights has been recognized as “the family law equivalent of the death

penalty in criminal cases.” In re V.C., 8th Dist. Cuyahoga Nos. 102903, 103061, and

103367, 2015-Ohio-4991, citing In re J.B., 8th Dist. Cuyahoga No. 98546, 2013-

Ohio-1704, ¶ 66, quoting In re Hoffman, 97 Ohio St.3d 92, 2002-Ohio-5368, 776

N.E.2d 485, ¶ 14.

               An appellate court will not reverse a juvenile court’s decision

awarding permanent custody to an agency if the judgment is supported by clear and

convincing evidence. In re J.M-R., 8th Dist. Cuyahoga No. 98902, 2013-Ohio-1560,

¶ 28. “Clear and convincing evidence” is that measure or degree of proof that is more
than a “preponderance of the evidence,” but does not rise to the level of certainty

required by the “beyond a reasonable doubt” standard in criminal cases. In re K.S.,

8th Dist. Cuyahoga No. 109928, 2021-Ohio-694, citing In re M.S., 8th Dist.

Cuyahoga Nos. 101693 and 101694, 2015-Ohio-1028, ¶ 8, citing In re Awkal, 95

Ohio App.3d 309, 315, 642 N.E.2d 424 (8th Dist.1994), citing Lansdowne v. Beacon

Journal Publishing Co., 32 Ohio St.3d 176, 180-181, 512 N.E.2d 979 (1987). It

“produces in the mind of the trier of fact a firm belief or conviction as to the facts

sought to be established.” In re K.S. at ¶ 15, citing In re M.S. at ¶ 18.

               The termination of parental rights is governed by R.C. 2151.414.

In re M.H., 8th Dist. Cuyahoga No. 80620, 2002-Ohio-2968, ¶ 22. R.C. 2151.414

sets forth a two-part test courts must apply when deciding whether to award

permanent custody to a public services agency.

                    First Prong: R.C. 2151.414(B)(1)(a)-(e)

               Under the first prong, the juvenile court must consider whether clear

and convincing evidence established at least one of the following five factors:

      (a) The child is not abandoned or orphaned, has not been in the
      temporary custody of one or more public children services agencies or
      private child placing agencies for twelve or more months of a
      consecutive twenty-two-month period, or has not been in the
      temporary custody of one or more public children services agencies or
      private child placing agencies for twelve or more months of a
      consecutive twenty-two-month period if, as described in division (D)(1)
      of section 2151.413 of the Revised Code, the child was previously in the
      temporary custody of an equivalent agency in another state, and the
      child cannot be placed with either of the child’s parents within a
      reasonable time or should not be placed with the child’s parents.

      (b) The child is abandoned.
      (c) The child is orphaned, and there are no relatives of the child who
      are able to take permanent custody.

      (d) The child has been in the temporary custody of one or more public
      children services agencies or private child placing agencies for twelve
      or more months of a consecutive twenty-two-month period, or the child
      has been in the temporary custody of one or more public children
      services agencies or private child placing agencies for twelve or more
      months of a consecutive twenty-two-month period and, as described in
      division (D)(1) of section 2151.413 of the Revised Code, the child was
      previously in the temporary custody of an equivalent agency in another
      state.

      (e) The child or another child in the custody of the parent or parents
      from whose custody the child has been removed has been adjudicated
      an abused, neglected, or dependent child on three separate occasions
      by any court in this state or another state.

R.C. 2151.414(B)(1)(a)-(e).

               Only one of the factors must be present for the first prong of the

permanent custody analysis to be satisfied. In re S.S., 8th Dist. Cuyahoga No.

109356, 2020-Ohio-3039, ¶ 28, citing In re L.W., 8th Dist. Cuyahoga No. 104881,

2017-Ohio-657, ¶ 28.

               In this instance, the juvenile court determined that subsection (a) was

satisfied and specifically that the child had not been in the temporary custody of

CCDCFS for twelve or more months of a consecutive twenty-two-month period (at

the time of the filing for permanent custody), and the child cannot be placed with

either of the child’s parents within a reasonable time or should not be placed with

the child’s parents.

               With respect to Father, the court found that:

      (1) Father has a chemical dependency that is so severe that it makes
      him unable to provide an adequate permanent home for the child at the
      present time, and, as anticipated, within one year after the hearing of
      the matter.

      (2) Father had neglected the child between the date of the original
      complaint was filed and the date of the filing of the motion by the failure
      to regularly visit, communicate, and support the child.

      (3) Father demonstrated a lack of commitment towards the child by
      failing to regularly support, visit, communicate with the child when
      able to do so.

      (4) Father is unwilling to provide food, clothing, shelter, and other
      necessities for the child or to prevent the child from suffering emotional
      mental neglect, as evidenced by his unwillingness to successfully
      complete a case plan so he can provide care for the child.

               Father argues that his case plan objectives were to make himself

known to the agency and to address his substance abuse issues. However, in

addition to that, the case plan called for him to show an ability to meet his child’s

basic needs. Clearly, Father made himself known to the agency, albeit two years

after the agency first got involved with his child.

               Father self-reported that substance abuse was an issue for him. The

only testimony on the record as to his recovery, was that he provided Walters with a

copy of a substance abuse assessment from Recovery Resources. The assessment

was dated in December 2019 but was not produced to Walters until February 2020.

Father never provided any additional information. Walters acknowledged that he

did not request nor did he receive a release of information from Father in order to

obtain further information.      Walters explained to the juvenile court that he

monitored some of the visits between Father and child. He observed that Father

was high during at least two visits, and he took that to mean Father was not
addressing the goal of getting his substance abuse under control. No evidence was

presented to contradict Walters’s observation during trial.

              As far as Father’s living and work situations, the only testimony at

trial was that Father had been homeless throughout the pendency of the case and

that he had not provided verifiable proof of income. Walters testified that he did not

refer Father for housing assistance. There is no evidence in the record that Father

ever obtained or maintained housing. Father also failed to provide evidence of

employment. Walters testified that Father texted him a snapshot with alleged check

stubs that were not verifiable. He asked Father to provide better documentation;

however, Father did not do so.

              There was clear and convincing evidence that Father was unwilling or

unable to provide food, clothing, shelter, and other necessities for the child and to

prevent the child from suffering emotional mental neglect as evidenced by his

unwillingness to complete a case plan. Although Father attended visits towards the

later stages of her time in custody, there was clear and convincing evidence that

Father neglected the child between the date the original complaint was filed and the

date of the filing of the motion by failing to regularly visit, communicate, and

support the child. Thereby there was clear and convincing evidence presented to

support the juvenile court’s finding that the child could not be placed with either

parent within a reasonable time, satisfying the first prong of the permanent custody

determination.
                        Second Prong: R.C. 2151.414(D)

               The second prong requires the juvenile court to assess whether it has

been established by clear and convincing evidence, that granting permanent custody

to the agency is in the best interest of the child. We review a trial court’s best-interest

determination under R.C. 2151.414(D) for an abuse of discretion. In re D.A., 8th

Dist. Cuyahoga No. 95188, 2010-Ohio-5618, ¶ 47. In this regard, “[a] trial court’s

failure to base its decision on a consideration of the best interests of the child

constitutes an abuse of discretion.” In re N.B., 8th Dist. Cuyahoga No. 101390, 2015-

Ohio-314, ¶ 60, citing In re T.W., 8th Dist. Cuyahoga No. 85845, 2005-Ohio-5446,

¶ 27, citing In re Adoption of Ridenour, 61 Ohio St.3d 319, 574 N.E.2d 1055 (1991).

               R.C. 2151.414(D)(1) sets forth best-interest factors that the court must

consider when making the best-interest determination under R.C. 2151.414(D)(1),

including:

       (a) The interaction and interrelationship of the child with the child’s
       parents, siblings, relatives, foster caregivers and out-of-home
       providers, and any other person who may significantly affect the child;

       (b) The wishes of the child * * *;

       (c) The custodial history of the child, including whether the child has
       been in the temporary custody of one or more public children services
       agencies or private child placing agencies for twelve or more months of
       a consecutive twenty-two-month period * * *;

       (d) The child’s need for a legally secure permanent placement and
       whether that type of placement can be achieved without a grant of
       permanent custody to the agency;

       (e) Whether any of the factors in divisions (E)(7) to (11) of this section
       apply in relation to the parents and child.
               The juvenile court has considerable discretion in weighing these

factors. In re D.A. at id. “The court must consider all of the elements in R.C.

2151.414(D) as well as other relevant factors.” In re Schaefer, 111 Ohio St.3d 498,

2006-Ohio-5513, 857 N.E.2d 532, ¶ 56. “There is not one element that is given

greater weight than the others pursuant to the statute.” Id.

               In the instant case, the juvenile court noted that it had considered all

of the factors contained in R.C. 2151.414(D)(1) and determined that a grant of

permanent custody was in the best interests of the child and that the child could not

be placed with one of the child’s parents within a reasonable time or should not be

placed with either parent.

               However, Father argues that clear and convincing evidence was not

presented showing that permanent custody was in the best interest of the child. We

disagree. The evidence showed that T.S. was well bonded with her siblings and

appeared to be bonded with Father. T.S. has had difficulties in foster care, but is

currently in a placement with her older sister, T.W., and has begun to improve.

Rhynard testified that the children flip-flopped between wanting to be with Mother

and wanting to stay in their current placements. There was no testimony regarding

T.S.’s wishes concerning Father. At the time the motion for permanent custody was

filed, the child had been in custody approximately ten months of the past 22

consecutive months.3 During custody, the child has been in multiple placements.



      3 At the time of the dispositional hearing, the child and her siblings had been in
custody over two years.
She has displayed increasingly volatile behavior and suffers from PTSD and

depression. Rhynard indicated that T.S. is in need of a permanent placement and

that neither parent was in a position to provide that placement in a reasonable

amount of time, nor were they equipped to address T.S.’s issues.

              After considering all relevant factors pursuant to R.C. 2151.414(D)(1),

the juvenile court determined by clear and convincing evidence that a grant of

permanent custody was in the best interests of the child. Our review reflects that

this determination was supported by competent, credible evidence in the record.

               In addition to the findings in R.C. 2151.414(D)(1), the juvenile court

explicitly found that all the findings in R.C. 2151.414(D)(2)(a)-(d) were present in

this case.   When all those factors apply, R.C. 2151.414(D)(2) necessitates a

determination that “permanent custody is in the best interest of the child” and

requires that the court “shall commit the child to the permanent custody of a public

children services agency * * *.” The juvenile court found as follows:

      The Court further finds that the child has been in the agency’s custody
      for two years and no longer qualifies for temporary custody pursuant
      to division (b) of section 2151.415 of the Revised Code;

      That one or more of the factors in division (E) of section 2151.414 of the
      Revised Code exist and the child cannot be placed with one of the
      child’s parents within a reasonable period of time or should not be
      placed with either parent.

      The child does not meet the requirements of a planned permanent
      living arrangement pursuant to division (A)(6) of section 2151.353 of
      the Revised Code and that prior to the dispositional hearing, no relative
      or other interested person has filed or has been identified in a motion
      for legal custody of the child.
               The juvenile court included explicit findings under R.C. 2151.414(E)

and determined by clear and convincing evidence that “the child cannot be placed

with either [her mother or her father] within a reasonable time or should not be

placed with either [the mother or the father].” Specifically, the juvenile court found

as follows with respect to the child and Father:

      Following the placement of the child outside the home and
      notwithstanding reasonable case planning and diligent efforts by the
      agency to assist the parents to remedy the problems that initially
      caused the child to be placed outside the home, the mother and father
      have failed continuously and repeatedly to substantially remedy the
      conditions causing the child to be placed outside of the child’s home.

      Father has a chemical dependency that is so severe that it makes him
      unable to provide an adequate permanent home for the child at the
      present time and, as anticipated, within one year after the Court holds
      the hearing in this matter.

      Father has neglected the child between the date of the original
      complaint was filed and the date of the filing of this motion by the
      failure to regularly visit, communicate, and support the child.

      Father has demonstrated a lack of commitment towards the child by
      failing to regularly support, visit, communicate with the child when
      able to do so.

      Father is unwilling to provide food, clothing, shelter, and other
      necessities for the child or to prevent the child from suffering emotional
      mental neglect, as evidenced by his unwillingness to successfully
      complete a case plan so he can provide care for the child.

               Our review reflects that the juvenile court’s findings were supported

by competent, credible evidence in the record. Because all the factors under

R.C. 2151.414(D)(2) apply, permanent custody was necessarily in the best interest of

the child, and the trial court was required to grant permanent custody to CCDCFS.

Father’s first assignment of error is overruled.
              In his second assignment of error, Father argues that this matter

should have been continued due to COVID-19. “The grant or denial of a continuance

is a matter which is entrusted to the broad, sound discretion of the trial judge. An

appellate court must not reverse the denial of a continuance unless there has been

an abuse of discretion.” State v. Unger, 67 Ohio St.2d 65, 67, 423 N.E.2d 1078

(1981). However, Father did not request a continuance of the hearing or raise

COVID-19 restrictions below. It is well settled those issues not raised in the trial

court may not be raised for the first time on appeal. State v. Goodwin, 8th Dist.

Cuyahoga No. 109352, 2020-Ohio-5187, ¶ 14, citing State v. Geiger, 10th Dist.

Franklin No. 15AP-1120, 2016-Ohio-7571, ¶ 12.

              Where a party has failed to object to an issue they subsequently raise

on appeal, we may consider it if it rises to the level of plain error. Young v. Young,

10th Dist. Franklin No. 11AP-114, 2011-Ohio-5060, ¶ 12, citing Thomas v. Early,

10th Dist. Franklin No. 05AP-236, 2005-Ohio-4551, ¶16. In discussing plain error

in a civil case, the Supreme Court noted “reviewing courts must proceed with the

utmost caution, limiting the doctrine strictly to those extremely rare cases where

exceptional circumstances require its application to prevent a manifest miscarriage

of justice.” Goldfuss v. Davidson, 79 Ohio St.3d 116, 679 N.E.2d 1099 (1997). As

the case had been active since 2016, and the motion for permanent custody was filed

well before COVID-19 became an issue, we do not find that a manifest injustice

occurred when the juvenile court did not continue this matter.
              As Father did not request a continuance or raise the issue of

COVID-19 restrictions, we summarily overrule Father’s second assignment of error.

              Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

Cuyahoga County Common Pleas Court, Juvenile Division, to carry this judgment

into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



EMANUELLA D. GROVES, JUDGE

KATHLEEN ANN KEOUGH, P.J., and
LISA B. FORBES, J., CONCUR